EXHIBIT 10.2
 
SHARE TRANSFER AGREEMENT


This SHARE TRANSFER AGREEMENT (this “Agreement”) is made and entered into this
July 23, 2012, by and among the Transferors and the Transferees whose
information is set forth in the attached Schedule A.


RECITALS:


WHEREAS, Transferors are shareholders of the shares of common stock of China
Liaoning Dingxu Ecological Agriculture Development, Inc. (“CLAD”), a Nevada
corporation, and


WHEREAS, Transferors decide to transfer all their shares of common stock of CLAD
to Transferees for the consideration described herein;


AGREEMENT:


NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, Transferors and Transferees agree as follows:


ARTICLE I


SHARE TRANSFER


Section 1.01.  The Share Transfer.  Subject to the terms and conditions of this
Agreement, Transferors agree to assign, transfer and deliver to Transferees
6,000,000 shares of common stock of CLAD (the “CLAD Shares”) pursuant to the
attached Schedule A.


Section 1.02.  Execution and Closing.  The Share Transfer as defined in Section
1.01 of this Agreement shall take place at such other time and place as
Transferors and Transferees mutually agree upon, orally or in writing (which
time and place is designated as the “Closing”).  Transferors shall deliver to
Transferees certificate or certificates representing the CLAD Shares.




 
1

--------------------------------------------------------------------------------

 
ARTICLE II


REPRESENTATIONS AND WARRANTIES


Section 2.01.  Representations and Warranties of Transferee.  Each Transferee
represents and warrants to each Transferor as follows:


(a)           Each Transferee has all power and authority to execute, deliver
and perform this Agreement.


(b)           This Agreement is the valid and binding obligation of each
Transferee, enforceable against each Transferee in accordance with its terms.


(c)           The CLAD Shares will be acquired for investment for the account of
each Transferee. In connection therewith, each Transferee confirms that he or
she is neither a U.S Person, as such term is defined in Rule 902(k) of
Regulation S, nor located within the United States, and that the transaction
will be between non-U.S. Persons, and take place outside of the United States.
 Each Transferee further confirms that he or she is not acquiring the securities
for the account or benefit of any U.S. person.


(d)           Each Transferee has never been contacted concerning the acquired
CLAD Shares or the matters set forth in this Agreement by means of any
advertisement or other general solicitation.


(e)           Each Transferee understands that (i) the CLAD Shares have not been
registered under either the Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state by reason of specific exemptions there
from and that such securities may be resold in the United States without
registration under the Securities Act only in certain limited circumstances.


(f)           Each Transferee has access to information relating to CLAD as Each
Transferee deem necessary to make an informed decision in connection with the
CLAD Shares, and except as provided in Section 2.02 below, Each Transferor is
making no representations and warranties concerning the CLAD Shares or the
business of CLAD


(g)           Each Transferee understands that Regulation S promulgated under
the Securities Act, is available only for offers and sales of securities outside
the United States, and will comply with Regulation S.


(h)           Legends.  Each Transferee acknowledges that the CLAD Shares he or
she acquired are Restricted Stock that have not been registered and will bear
the restrictive legend.


(i)           Each Transferee acknowledges that he or she is aware of the
respective obligations under the Securities Exchange Act of 1934 (the “1934
Act”), including, but not limited to those filing obligations that are triggered
as a result of the consummation of the sale of the CLAD Shares pursuant to
Sections 13 and 16 of the 1934 Act, together with filings required to be made by
CLAD, under the control of Each Transferee, if applicable.


Section 2.02.   Representations and Warranties of Each Transferor.  Each
Transferor represents and warrants to each Transferee as follows:


(a)           Each Transferor has all power and authority to execute, deliver
and perform this Agreement.


(b)           This Agreement is the valid and binding obligation of each
Transferor, enforceable against each Transferors in accordance with its terms.


(c)           Each Transferor is the record and beneficial owner of the CLAD
Shares acquired by Each Transferee and the CLAD Shares exchanged pursuant to
this agreement have not been assigned, pledged, sold, transferred or otherwise
conveyed.


 
 
2

--------------------------------------------------------------------------------

 
ARTICLE III
 
MISCELLANEOUS





Section 3.01.   Governing Law; Successors and Assigns.  This Agreement shall be
governed and construed in accordance with the law of the State of New York and
applicable federal law and shall be binding upon the heirs, personal
representatives, executors, administrators, successors and assigns of the
parties


Section 3.02.  Entire Agreement.  This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes and replaces any prior agreement or understanding between Each
Transferee and Each Transferor with respect to the transfer of the CLAD Shares
between Each Transferor and Each Transferee.


Section 3.03.  Headings.  The headings of the Sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.


Section 3.04.  Counterparts.  This Agreement may be executed in any number of
counterpart copies, all of which copies shall constitute one and the same
instrument.


 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 
TRANSFERORS




By

/s/ Chin Yung Kong  
Chin Yung Kong



TRANSFEREES




 /s/ Yong Huang  
Yong Huang

 

/s/ Wenju Lv  
Wenju Lv




/s/ Geng Chen  
Geng Chen



 
 
4

--------------------------------------------------------------------------------

 
 
 
Schedule A




Transferors
Total Number of Shares Transferred Out
Transferees
Total Number of
Shares Acquired
Purchase Price
USD Per Share
Chin Yung Kong
6,000,000
Yong Huang
2,000,000
 
Wenju Lv
2,000,000
 
Geng Chen
2,000,000
 

 
5
 